          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 1 of 10



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION

IN RE: MARRIOTT INTERNATIONAL,
INC., CUSTOMER DATA SECURITY                               MDL DOCKET NO. 2879
BREACH LITIGATION



    INTERESTED PARTY PLAINTIFF DONNA HITESHEW’S RESPONSE IN SUPPORT
                    OF CONSOLIDATION AND TRANSFER

        Donna Hiteshew, the plaintiff in Hiteshew v. Marriott International, Inc. et al., No. 8:18-

cv-03755, agrees that the Related Actions 1 should be centralized in a single court for coordinated

or consolidated pretrial proceedings, and respectfully requests transfer of these actions to the

District of Maryland.

        Pursuant to Rule 6.2(e) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation (“J.P.M.L.”), Plaintiff hereby submits this response to the Motions to

Transfer Actions to the United States District Court for the District of Maryland and for

Consolidation Pursuant to 28 U.S.C. § 1407, filed by Dallas Perkins (plaintiff in Perkins v.

Marriott International, Inc., No. 1:18-cv-12477 (D. Mass.)), and by Peter Tapling and David

Sparks (plaintiffs in Tapling v. Marriott International, Inc., No. 8:16-cv-03703 (D. Md.))

(collectively, the “Movants”). As explained herein, Plaintiff agrees with Movants that due to

common questions of fact and law present in the Related Actions, centralization is appropriate

and prudent under 28 U.S.C. § 1407, and moreover, that the District of Maryland is the most




1      The “Related Actions” are the 58 class action cases currently filed against Marriott in
response to the data breach it announced on November 30, 2018, as well as any tag-along cases
subsequently filed that allege similar facts and claims. (See Schedule of Actions, attached as
Exhibit A.)


                                                 1
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 2 of 10



logical choice of forum. Plaintiff further believes that any judge in the District of Maryland,

Greenbelt Division can effectively preside over the MDL.2

        Should the Panel determine that the District of Maryland is not the optimal forum for this

litigation, however, Plaintiff Hiteshew proposes that the United States District Court for the

Northern District of Illinois—where courts not only have significant MDL experience but also

extensive experience in consumer class actions, and data breach class actions in particular—is

the best alternative jurisdiction.

                  RELEVANT FACTUAL AND PROCEDURAL HISTORY

        On November 30, 2018 Defendants Marriot International Inc., and Starwood Hotels &

Resorts Worldwide LLC (collectively, “Marriott” or “Defendants”) announced that it had

suffered the second largest data breach in history. All told, the hotel giant revealed that the

confidential personal information of over 500 million people—including sensitive data such as

names, addresses, contact information, passport numbers, birthdates, employer information, and

credit card data—had been exposed to hackers. In the weeks that followed, consumers filed class

action lawsuits across the country, alleging that Marriott had failed to adequately safeguard this

data (and in Plaintiff’s Hiteshew’s case, that Marriott’s vulnerabilities, at the time of filing,

remained ongoing), in violation of numerous statutory and common law duties. To date, 58

lawsuits have been filed across 13 districts. (Ex. A.)

        On December 3, 2018 plaintiff Dallas Perkins filed a motion to consolidate the Related

Actions and transfer them to the District of Maryland. (Dkt. 1.) Plaintiffs Peter Tapling and


2       Plaintiff Hiteshew also agrees with plaintiffs Todd J. Elliott’s, Matthew Crabtree’s and
Betty Robinson-Harris’ responses supporting consolidation and transfer (Dkts. 8, 78
respectively), that Plaintiff’s assigned judge—the Honorable Paul W. Grimm—is well-equipped
to handle this MDL. Among other things, Judge Grimm’s expertise in electronic discovery
would certainly help guide this complex data breach action to a timely resolution.



                                                   2
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 3 of 10



David Sparks did the same on December 4, 2018. (Dkt. 4.) Plaintiffs in numerous of the other

actions have since filed response in support. (See Dkts. 8, 72, 78, 82, 84, 86, 88, 89, 90, 93, 95,

96, 97, 98.) Defendants have also filed a response in support of consolidation and transfer of the

actions to the District of Maryland. (Dkt. 79.) Plaintiff Hiteshew files the instant response in

support of the same, but proposes that, should the Panel decide not to transfer these cases to

District of Maryland, Greenbelt Division, the Northern District of Illinois is the next best venue.

                                           ARGUMENT

I.     The Related Actions Should be Centralized to Promote Judicial Economy and Avoid
       Inconsistent Rulings.

       Under 28 U.S.C. § 1407, the Panel may transfer and coordinate or consolidate actions if it

determines that: (1) “one or more common questions of fact are pending in different districts”;

(2) transfer would serve “the convenience of the parties and witnesses”; and (3) transfer “will

promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407(a).

       A.      This Data Breach Litigation is Particularly Well-Suited for Consolidation.

       The consolidation and transfer sought here easily satisfies the requirements for transfer

and consolidation, as the Related Actions involve substantially similar factual and legal issues

relating to Marriott’s massive security breach and are likely to involve essentially the same

pretrial issues and discovery.

       First, consolidation is appropriate where the constituent actions are centered on the same

core allegations. Data breach litigation—which invariably arises from a single company’s failed

cybersecurity and the (often) millions of consumers who consequently had their personal

information exposed—is therefore particularly amenable to consolidation. See, e.g., In re Ashley

Madison Customer Data Sec. Breach Litig., 148 F. Supp. 3d 1378, 1379 (J.P.M.L. 2015) (actions

alleging data breach involving 37 million customers “involve common questions of fact”); In re:



                                                  3
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 4 of 10



Supervalu, Inc., Customer Data Sec. Breach Litig., 67 F. Supp. 3d 1377 (J.P.M.L. 2014)

(consolidation of actions appropriate because a data breach—which compromised the personal

information of customers across the country—“involve[s] common questions of fact”); In re:

Schnuck Markets, Inc., Customer Data Sec. Breach Litig., 978 F. Supp. 2d 1379, 1380 (J.P.M.L.

2013) (same). The Related Actions in this particular data breach are no different: each Complaint

is based on allegations that Marriott enabled a massive security breach, exposing the personal

data of over 500 million guests.

       Next, consolidation is appropriate here because it will eliminate duplicative discovery and

inconsistent pretrial rulings. That is, because the Related Actions turn on the same set of core

facts—i.e., Marriott’s security systems and the resultant breach—each will be confronted with

the same discovery and pretrial issues about Marriott’s data security policies. Accordingly,

consolidation will “ensure that the actions are supervised by a single judge who, from day-to-day

contact with all aspects of the litigation, will be in the best position to design a pretrial program

that will prevent duplicative discovery . . . and substantially conserve the time and efforts of the

parties, the witnesses and the federal judiciary.” In re Resource Exploration Inc. Sec. Litig., 483

F. Supp. 817, 821 (J.P.M.L. 1980). This principle has favored consolidation of data breach

litigation time and again. See, e.g., In re Ashley Madison Customer Data Sec. Breach Litig., 148

F. Supp. 3d at 1379-80 (ordering that thirteen data breach cases be consolidated and explaining

that “[c]entralization [] will eliminate duplicative discovery, prevent inconsistent pretrial rulings,

particularly with respect to class certification, and conserve the resources of the parties, their

counsel, and the judiciary”); In re Uber Techs., Inc., Data Sec. Breach Litig., 304 F. Supp. 3d

1351, 1353 (J.P.M.L. 2018) (ordering consolidation of data breach cases on the same grounds);




                                                   4
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 5 of 10



In re Med. Informatics Eng’g, Inc., Customer Data Sec. Breach Litig., 148 F. Supp. 3d 1381,

1382 (J.P.M.L. 2015) (same). As such, consolidation is appropriate here.

        B.      The District of Maryland is the Optimal Jurisdiction for the Related Actions
                to Proceed.

        Assuming the Panel agrees that this matter is well-suited for consolidation, the United

States District Court for the District of Maryland, Greenbelt Division is the appropriate transfer

forum. To start, Marriott’s headquarters, offices, and primary operations are located in Bethesda,

Maryland. Accordingly, the nexus of alleged wrongful conduct giving rise to the Related

Actions, and the location where witnesses and documents relevant to the litigation will be found,

is likely to be in the District of Maryland. This Panel has repeatedly recognized that a

defendant’s location is a significant factor in determining a transferee district. See, e.g., In re

Liquid Aluminum Sulfate Antitrust Litig., No. MDL 2687, 2016 WL 440249, at *1 (J.P.M.L. Feb.

4, 2016) (designating the District of New Jersey, which has “the closest nexus to this litigation,”

because, inter alia, “[s]everal defendants are located in or near this district, including defendants

named in most actions, and therefore, relevant documents and witnesses are likely to be found

there”); In re: GNC Corp. Triflex Prod. Mktg. & Sales Practices Litig. (No. II), 988 F. Supp. 2d

1369, 1370 (J.P.M.L. 2013) (selecting the District of Maryland as the transferee district because

it is a “geographically central forum” that is “close to [defendant’s] headquarters . . . where

common evidence is likely to be located”); In re: Mun. Mortgage & Equity, LLC, Sec. &

Derivative Litig., 571 F. Supp. 2d 1373 (J.P.M.L. 2008) (designating the District of Maryland as

the transferee court because, inter alia, defendant is “headquartered in Baltimore, Maryland, and

parties, witnesses and documents may be found there”). Here, all Related Actions allege that

unlawful practices and decisions made by Marriott led to their massive data breach. Therefore,




                                                   5
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 6 of 10



Marriott’s headquarters, operations, and facilities in Bethesda will be an obvious focal point of

these actions.

       Moreover, at present, the majority of the Related Actions (at least 33 of the 58) are

already venued in the District of Maryland—including the Bell3 and Walker4 actions—which

were the first filed. This circumstance also weighs in favor of transferring the Related Actions to

the District of Maryland. See, e.g., In re: Pacquiao-Mayweather Boxing Match Pay-Per-View

Litig., No. MDL 2639, 2015 WL 4879656, at *2 (J.P.M.L. Aug. 14, 2015) (selecting the Central

District of California as the transferee court because, inter alia, it “has the largest number of

related actions of any district, and several plaintiffs and defendants support centralization in this

district, both in the first instance and in the alternative”); In re Volkswagen “Clean Diesel”

Mktg., Sales Practices, & Prod. Liab. Litig., 148 F. Supp. 3d 1367, 1369 (J.P.M.L. 2015)

(selecting the Northern District of California as the transferee court because, inter alia, a

plurality of actions were pending there, “including the first-filed case in the nation”); In re

Elevator & Escalator Antitrust Litig., 350 F.Supp.2d 1351, 1353 (J.P.M.L. 2004) (selecting the

Southern District of New York as the transferee court because, inter alia, the first filed and

largest number of actions were pending in the district); In re Bair Hugger Forced Air Warming

Devices Products Liab. Litig., No. MDL 2666, 2015 WL 8541734, at *2 (J.P.M.L. Dec. 11,

2015) (selecting the District of Minnesota as transferee court because, inter alia, nine of the

fourteen constituent actions were pending in the district); In re: Potash Antitrust Litig. (NO. II),

588 F. Supp. 2d 1364, 1365 (J.P.M.L 2008) (selecting the Northern District of Illinois as the

transferee court because, inter alia, it is where “the majority of the known actions in [the] docket

are already pending”).


3      Bell, et al. v. Marriott International, Inc., No. 8:18-cv-03684 (D. Md.).
4      Walker v. Marriott International Inc., et al., No. 8:18-cv-03702 (D. Md.).


                                                  6
           Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 7 of 10



       Additionally, courts in the District of Maryland are relatively unburdened by their

caseload: there are presently only two active MDLs in the District of Maryland,5 and of the 131

district court vacancies nationwide, only one is in the District of Maryland.6 That the District of

Maryland will be able to more easily shoulder an MDL of this size further favors transfer under §

1407. See, e.g., In re Teflon Products Liability Litigation, 416 F.Supp.2d 1364, 1365 (J.P.M.L.

2006) (transferring to district that has “general docket conditions . . . with the present resources

to devote to pretrial matters”).

       Finally, three major airports—Dulles International Airport, Baltimore-Washington

International Airport, and Reagan National Airport—service the D.C. Metropolitan Area.

Considering that various counsel, experts, witnesses, and other relevant parties will be dispersed

across the country, the ease of travel to the District of Maryland makes it further well-suited for

transfer. See, e.g., In re Domestic Airline Travel Antitrust Litig., 140 F. Supp. 3d 1344, 1345–46

(J.P.M.L. 2015) (transferring to the District of Columbia because it “presents a convenient and

accessible forum for what will be a nationwide litigation”).

      C.       Alternatively, the Northern District of Illinois is Likewise an Optimal
               Jurisdiction for this Litigation to Proceed.
       In the event the Panel declines to transfer the Related Actions to the District of Maryland,

Plaintiff believes that the Northern District of Illinois, where courts have particularly strong

experience presiding over data breach class actions (and consumer class actions, generally)

would be the jurisdiction best-suited for transfer. Indeed, in the past decade, courts in the

Northern District of Illinois have issued several decisions that helped define the contours of

5       See MDL Statistics Report –Distribution of Pending MDL Dockets by District as of
December 17, 2018, accessible at:
https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-December-
17-2018. pdf (last accessed Dec. 23, 2018).
6       See Current Judicial Vacancies as of December 22, 2018, accessible at:
http://www.uscourts.gov/judges-judgeships/judicial-vacancies/current-judicial-vacancies


                                                  7
         Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 8 of 10



relevant data breach issues. See, e.g., In re Barnes & Noble Pin Pad Litig., No. 12-CV-8617,

2013 WL 4759588 (N.D. Ill. Sept. 3, 2013); In re Michaels Stores Pin Pad Litig., 830 F. Supp.

2d 518 (N.D. Ill. 2011); Remijas v. Neiman Marcus Grp., LLC, No. 14 C 1735, 2014 WL

4627893 (N.D. Ill. Sept. 16, 2014), rev'd and remanded, 794 F.3d 688 (7th Cir. 2015). And even

more recently, Northern District of Illinois courts have grappled with legal issues that pervade

the Related Actions: whether consumers can state claims for negligence and breach of various

contractual duties when companies fail to safeguard personal information as promised. See e.g.,

Dolmage v. Combined Ins. Co. of Am., No. 14 C 3809, 2016 WL 754731 (N.D. Ill. Feb. 23,

2016); In re VTech Data Breach Litig., No. 15 CV 10889, 2018 WL 1863953 (N.D. Ill. Apr. 18,

2018). This Panel has at times favored transfer to districts where courts have unique familiarity

with the issues at hand. See, e.g., Colgate-Palmolive Softsoap Antibacterial Hand Soap Mktg.

and Sales Practices Litig., 847 F. Supp. 2d 1381, 1382 (J.P.M.L. 2012) (selecting district

experienced with pending MDL with “issues that appear similar to those in this docket”); In re:

Pella Corp. Architect & Designer Series Windows Mktg., Sales Practices & Prod. Liab. Litig.,

996 F. Supp. 2d 1380, 1383 (J.P.M.L. 2014) (transferring to district and judge with a pending

case “similar to this docket.”); In re: GNC Corp. Triflex Prod. Mktg. & Sales Practices Litig.

(No. II), 988 F. Supp. 2d 1369, 1370 (J.P.M.L 2013) (same).

       Moreover, because counsel for all parties involved in the Related Actions are dispersed

across the United States—i.e. from Illinois, California, New York, and Texas, to name a few—

Chicago presents a geographically central forum, serviced by two international airports, for

parties to convene with ease. See, e.g., In re Ocwen Fed. Bank FSB Mortg. Servicing Litig., 314

F. Supp. 2d 1376, 1379 (J.P.M.L. 2004) (transferring to the Northern District of Illinois because

it is “geographically centrally located”); In re McDonald's French Fries Litig., 444 F. Supp. 2d




                                                 8
          Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 9 of 10



1342, 1343 (J.P.M.L. 2006), adhered to, 545 F. Supp. 2d 1356 (J.P.M.L. 2008) (“Given the

geographic dispersal of the constituent actions, the Northern District of Illinois offers a relatively

geographically central and accessible forum for this litigation.”) Thus, should the Panel

determine that the District of Maryland is not the appropriate venue, the Northern District of

Illinois is well-suited for the job.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff Hiteshaw respectfully requests that the Panel issue an

Order transferring the Related Actions to the United States District Court for the District of

Maryland, or in the alternative, to the United States District Court for the Northern District of

Illinois, for coordinated or consolidated pretrial proceedings.



December 27, 2018                              Respectfully submitted,

                                               DONNA HITESHEW, individually and on behalf
                                               of all others similarly situated,

                                               /s/ Eve-Lynn J. Rapp
                                                   Counsel for Plaintiff Donna Hiteshew

                                               Rafey S. Balabanian
                                               rbalabanian@edelson.com
                                               Eve-Lynn Rapp
                                               Edelson PC
                                               123 Townsend Street
                                               Suite 100
                                               San Francisco, California 94107
                                               Tel: 415.212.9300
                                               Fax: 415.373.9435

                                               Jeffrey M. Mervis
                                               jmervis@mervislaw.com
                                               THE MERVIS LAW FIRM, LLC
                                               12505 Park Potomac Avenue, 6th Floor
                                               Potomac, Maryland 20854
                                               Tel: 301.762.0020



                                                  9
        Case MD/8:18-cv-03755 Document 12 Filed 12/28/18 Page 10 of 10




                               CERTIFICATE OF SERVICE

        I, Eve-Lynn J. Rapp, an attorney, certify that on December 27, 2018, I will cause to be
served the above and foregoing Interested Party Plaintiff Donna Hiteshew’s Response in
Support of Consolidation and Transfer, by causing true and accurate copies of such paper to be
delivered via the Court CM/ECF system on December 27, 2018.



                                                   /s/ Eve-Lynn J. Rapp




                                              10
